          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

STEVEN J. RUBENSTEIN                                        PLAINTIFF

v.                      No. 3:18-cv-170-DPM

AMERICAN ACADEMY OF ACTUARIES
and SOCIETY OF ACTUARIES                             DEFENDANTS

                            JUDGMENT
     Rubenstein' s complaint is dismissed with prejudice.



                                     D .P. Marshall Jr.
                                     United States District Judge
